—In a proceeding to revoke letters of administration, Anthony J. Cosentino appeals from (1) an order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated May 2,1994, which, inter alia, revoked letters of administration previously issued to him, and (2) an order of the same court, dated May 11, 1994, which, inter alia, granted temporary letters of administration to the petitioner Eileen Cosentino.
Ordered that the orders are affirmed, with costs payable by the appellant.
The Surrogate’s Court did not improvidently exercise its discretion in revoking the appellant’s letters of administration (see, SCPA 711 [2], [3], [4]; Matter of Marsh v Marsh, 202 AD2d 367). We have considered the appellant’s remaining contentions and find them to be without merit. Balletta J. P., Thompson, Santucci, Altman and Hart, JJ., concur.